DETAILED ACTION
This action is in response to the filing of 11-13-2020. Claims 1, 3-10, 12-23 and 29-30 are pending and have been considered below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10, 17, 18, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims include the term long bone, however the term is not found in the specification. This is considered a relative term, long without any definition or support in the specification does not provide the boundaries of what is included/excluded pertaining to the bone structure.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (“Ross” 6608628 B1) in view of https://www.youtube.com/watch?v=F55s5MWTGgg “Monthly 3D Printing and 3D Design Webinar Replay June 2017” HoneyPoint 3d “HoneyPoint” 6-22-2017 and Kang et al. (“Kang” 20130211792 A1). 

Claim 1: Ross discloses a digital bone reconstruction method, comprising receiving medical image data of a bone; displaying on a user interface the image of the bone (Figure 9a-c and Column 4, Lines 17-34); generating a 3d surface contour having a first geometry and comprising a plurality of editable control regions (Column 4, Lines 17-47 and Column 9, Lines 29-49; editable area of bone); and adjusting at least one of the editable control regions on the first virtual 3D surface contour based on user input to produce a second virtual 3D surface contour of the reconstructed image of the bone having a second geometry (Column 9, Lines 29-49). Additionally to capture the limitations Ross may not explicitly disclose such as a medical image containing a bone with a missing section and the editable regions along with the reconstructed image having a second geometry and automatically generating from the image of the bone, using a processor, a first virtual 3D surface contour of the missing section based upon the received user input, HoneyPoint is disclosed. HoneyPoint discloses a CT scan providing a 3d image (@6:54), further the image has a missing bone section and editable regions (Figure 1 and @7:10) and the reconstructive image having a second geometry (@ 11:30-15:40). Further a 3d surface of the missing bone section is automatically generated from the user input (@10:50-11:45). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to produce the medical image with the inclusion of a missing bone section and automatic rendering of the bone output. One would have been motivated to provide the medical image to ensure a plurality of conditions could be addressed by the system thereby improving user experience. 
    PNG
    media_image1.png
    886
    993
    media_image1.png
    Greyscale

Ross also may not explicitly disclose receiving user input of a first line traversing the long bone indicating a first end of the missing-section and a second line traversing the long bone indicating a second end of the missing section;
Kang is provided because it discloses a long bone implant (i.e. femur) system that allows for user to input a first and second boundary line and atomic landmarks that establish a section to be modified and fill in the missing area by extending base portions (Figure 5 and Paragraph 26(femur) and 55-57). 
The modified Ross provides user inputs that fill in missing bone sections and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to produce a medical image with provides femur bone structures with multiple input methods to address a missing bone section in Ross. One would have been motivated to provide the input methods on the medical image to ensure expanded functionality and access of bone structures through the system thereby improving user experience. 
Claim 4: Ross, HoneyPoint and Kang disclose a method of claim 3, wherein the splines comprise a plurality of manipulation handles (Ross: Column 9, Lines 29-49 and HoneyPoint: @7:10).
Claim 5: Ross, HoneyPoint and Kang disclose a method of claim 4, wherein the spacing of the plurality of manipulation handles is dependent upon the radius of curvature of the first virtual 3D surface contour (Ross: Column 9, Lines 29-49 and HoneyPoint: @7:10 and Figure 1).
Claim 6: Ross, HoneyPoint and Kang disclose a method of claim 4, wherein the manipulation handles are linked axially along the length of the first virtual 3D surface contour (Ross: Column 9, Lines 29-49 and HoneyPoint: @7:10).
Claim 7: Ross, HoneyPoint and Kang disclose a method of claim 1, wherein adjusting at least one of the editable control regions comprises dragging the at least one editable control region to an edge of an unreconstructed portion of the bone image (Ross: Column 9, Lines 29-49 and HoneyPoint @23:30; portion can be navigated along bone image).
Claim 8: Ross, HoneyPoint and Kang disclose a method of claim 1, wherein the method further comprises printing an implant based upon the second virtual 3D surface contour having the second geometry of the reconstructed image of the long bone to produce an implant; and administering the implant to a patient (HoneyPoint @23:30 and @24:20 states that plates design for surgical modeling and Kang: Paragraph 26(femur)).
Claims 10 and 13-16 respectively are similar in scope to claims 1 and 4-7 respectively and therefore rejected under the same rationale. 
Claim 17: Ross, HoneyPoint and Kang disclose a system of claim 10, wherein the image capture device is configured to capture a three-dimensional (3D) image of the long bone (Ross: Column 4, Lines 17-34).
Claims 3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (“Ross” 6608628 B1),
https://www.youtube.com/watch?v=F55s5MWTGgg “Monthly 3D Printing and 3D Design Webinar Replay June 2017” HoneyPoint 3d “HoneyPoint” 6-22-2017 and Kang et al. (“Kang” 20130211792 A1) in further view of Hughes et al. (“Hughes” 20040096799 A1).
Claim 3: Ross, HoneyPoint and Kang disclose a method of claim 1, but may not explicitly disclose wherein the editable control regions comprise a plurality of splines. Hughes is disclosed because it provides 3d imaging and further discloses editable sections rely on spline function (Paragraphs 11, 54 and 58). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to provide spline functionality for the imaging of Ross. One would have been motivated to provide the functionality because it utilizes a well-known CAD formulation to ensure more accurate interaction within the imaging interface.  
Claims 12 and 19 are similar in scope to claim 3 and therefore rejected under the same rationale.  
   
Claims 18, 20-23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (“Ross” 6608628 B1), https://www.youtube.com/watch?v=F55s5MWTGgg “Monthly 3D Printing and 3D Design Webinar Replay June 2017” HoneyPoint 3d “HoneyPoint” 6-22-2017 and Kang et al. (“Kang” 20130211792 A1)  in further view of Wei (10064726 B1).
Claim 18 recites similar limitations as claim 1 (missing a piece of long bone and first/second lined area (see HoneyPoint and Kang above)) and 10. However the mesh structure may not explicitly be disclosed. Wei is provided because it discloses a functionality where a 3d mesh structure is generated as an implant and printed to be utilized for medical procedures (abstract, Column 3, Lines 1-20 and Column 35, Lines 46-52).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to provide the mesh structure in the modified Ross. One would have been motivated to provide the functionality because it allows for improved medical functions when utilizing the system offering expanded operability.  
Claim 20 is similar in scope to claim 4 and therefore rejected under the same rationale.  
Claims 21-23 are similar in scope to claims 5-7 and therefore rejected under the same rationale. The ability to manipulate a structure utilizing handles is previously disclosed. The mesh structure is further disclosed through Wei (abstract and Column 35, Lines 46-52).  
Claim 29: Ross, HoneyPoint, Kang and Wei disclose a method of claim 18, wherein the method further comprises printing the second virtual 3D mesh structure having the second geometry of the missing bone portion to produce a mesh implant; and administering the mesh implant to a patient (HoneyPoint: @23:30 second geometry Wei: abstract and Column 3, Lines 1-20)
Claim 30: Ross, HoneyPoint, Kang and Wei disclose a method of claim 29, wherein the second virtual 3D mesh structure is printed using a 3D printing device (Wei: abstract and Column 3, Lines 1-20).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. As rejected above, applicant has provided a relative term in long not fully supported by the specification. Further longer bones are utilized in some of the cited prior art (i.e. Kang: Paragraph 26(femur)) and the ability to incorporate bone structures into a graphical presentation (long or short) would be readily recognized as simple substitution of an element with a reasonable expectation for success.  


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LOB ET AL. 20030109784 A1: Figures 5A-C

Applicant' s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SHERROD L KEATON/Primary Examiner, Art Unit 2142
2-8-2020